The appeal is from an order denying motion to dismiss bill of complaint in a suit filed to foreclose a lien of certain tax certificates.
The only question presented by the appellant is whether or not the description of the land as contained in the bill of complaint is sufficient. That description is as follows:
"The unplatted portion South and adjoining Lots 2, 4, Block 1B, plat of Sarasota, Section 19, Township 36, South, Range 18 East."
On its face the description is good. Whether or not the complainant will be able to show on trial the existence of any lands that could be located by this description is a matter to be considered when that point is reached.
There was no reversible error in denying motion to dismiss.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN AND DAVIS, J. J., concur in the opinion and judgment.